Citation Nr: 1448331	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-11 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder and due to herbicide exposure.

2.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to March 1970, from April 1982 to June 1982, and from November 1990 to June 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 and June 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran also perfected an appeal regarding the issues of entitlement to service connection for coronary artery disease and right and left knee disabilities.  See January 2010 Statement of the Case (SOC) and March 2010 VA Form 9.  In June 2011 and January 2014 rating decisions, the RO granted service connection for coronary artery disease and bilateral knee degenerative joint disease.  The Board finds that the RO's grant of service connection for these issues constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, these matters are also no longer in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Therefore, these issues are no longer on appeal, and no further consideration is necessary.

The Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system are utilized in this claim.  The Board has reviewed all relevant documents in VBMS.  Virtual VA includes duplicative or irrelevant documents.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.



REMAND

The Board finds that a remand is necessary to obtain outstanding VA treatment records pertaining to the Veteran's anxiety disorder and hypertension.  The Board also finds that a VA examination and medical opinion are necessary to make a determination regarding his claimed hypertension.

The record currently includes VA mental health notes dated in December 2004 and January 2005; however, no other VA outpatient treatment records have been associated with the file.  During the March 2006 VA examination, it was noted that the Veteran chose to be followed at the Beaumont VA Outpatient Clinic and that his last appointment was in August 2005.  CAPRI (Compensation and Pension Records Interchange) printouts indicate that he was seen in the mental health clinic in March 2005, May 2005, and August 2005; however, these records have not been associated with the claims file.  

In May 2014, the Veteran also submitted an authorization to obtain VA outpatient treatment records from the Houston VA Medical Center (VAMC).  He indicated that he was treated for hypertension at the VAMC from 2000 to May 2014.  These records have not been obtained.

In addition, the Veteran's service personnel records indicate that he served in the Republic of Vietnam during the Vietnam era.  Therefore, it is presumed that he was exposed to herbicides, including Agent Orange.  The National Academy of Sciences' (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  Accordingly, the Board finds that the AOJ should obtain an opinion to determine if the Veteran's hypertension is related to his exposure to herbicides during active duty. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).   In addition, the VA examiner should address the Veteran's contention that his hypertension is secondary (caused or aggravated by) his service-connected anxiety disorder.


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any outstanding VA medical records.  Specifically, the AOJ should secure any records pertaining to treatment for hypertension at the Houston VAMC dated from 2000 to the present and for anxiety disorder at the Beaumont VA Outpatient Clinic dated in March 2005, May 2005, and August 2005.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's hypertension is related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).

The examiner should also state whether the Veteran's hypertension was caused by or permanently aggravated by his service-connected anxiety disorder.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ should readjudicate the issues on appeal.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



